UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO. 8:02-CR-111-T-17MAP

GREGORY G. SCHULTZ.

 

ORDER
This cause is before the Court on:

Dkt. 2025 Notice of Publication
Dkt. 2028 Motion for Final Order of Forfeiture

Pursuant to 21 U.S.C. Sec. 853(n)(7) and Fed. R. Crim P. 32.2(c)(2), the United
States of America moves for a Final Order of Forfeiture for the real property located at
3175 San Mateo St., Clearwater, Florida, 33759, legally described as:

Lot 53, DEL ORO ESTATES, according to the
Map or plat thereof as recorded in Plat Book 46
Page 29, Public Records of Pinellas County, Florida.

Parcel Identification Number 09-29-20790-000-0530.

The United States further requests that the Court vest title to the property in the
United States for sale, and after payment of sale costs and satisfaction of valid
liens, direct that one-half of the net proceeds be paid to the Claimant, pursuant to
21 U.S.C. Sec. 853(h). See United States v. Dorman, 38 F.Supp.3d 1328, 1330
(M.D. Fla. 2014), aff’d 603 F. App’x 844 (11" Cir. 2015).

Defendant Gregory Schultz was ordered to pay $16,797,374. to his victims.
Defendant's co-defendants are jointly and severally liable for various amounts of
Restitution. Defendants have collectively paid less than $150,000 in restitution
to date. The Government has obtained approval to use forfeited funds to pay restitution
and has turned over $1 ,352,286.74 to the Clerk for distribution to the victims. The

United States is seeking to liquidate its interest in the San Mateo property so that
Case No. 8:02-CR-111-T-17MAP

its share of the net sale proceeds can be distributed to the victims.

The Court incorporates the Statement of Facts in the Government's Motion

into this Order, and has attached the Statement of Facts as Exhibit A.

The Court finds that in accordance with 21 U.S.C. Sec. 853(n) and
Rule 32.2(b)(6)(C), the United States published notice of the forfeiture and of its
Intent to dispose of the asset on the official government website, www. forfeiture.gov,
from August 9, 2019 through September 7, 2019. (Dkt. 2025). The publication gave
notice to all third parties with a legal interest in the asset to file with the Office of the
Clerk, United States District Court, Sam Gibbons Federal Courthouse, 301 North
Florida Avenue, 2" Floor, Tampa, FL, 33602, a petition to adjudicate their interest

within 60 days of the first date of publication.

The Court notes that the prior petition of June Schultz was fully adjudicated,
and the Court concluded that Defendant Gregory Schultz held an undivided one-half
interest in the San Mateo property. The Court ordered Claimant June Schultz to execute
a quitclaim deed to the property reflect that Defendant Gregory Schultz held a
one-half interest in the property, which was forfeited to the United States. On appeal,
the Eleventh Circuit affirmed the district court’s Order. Claimant June Schultz has not

complied with the Order.

No other third party has filed a petition or claimed an interest in the real

property, and the time for filing such a petition has expired. Accordingly, it is

ORDERED that the United States’ Motion for Final Order of Forfeiture
(Dkt. 2028) is granted. It is further

ORDERED that pursuant to 21 U.S.C. Sec. 853(n)(7) and Federal Rule
of Criminal Procedure 32.2(c)(2), all right, title and interest in the asset identified
above is CONDEMNED and FORFEITED to the United States for disposition according

to law, subject to the payment of sale costs and valid liens.
Case No. 8:02-CR-111-T-17MAP

One-half of the remaining net proceeds of the sale of the real property,
after the satisfaction of the priorities listed above, shall be forfeited to the United
States and one-half of the remaining net proceeds shall be returned to Claimant June

Schultz;

Clear title to the real property is now vested in the United States of America.

DONE and ORDERED in Chambers, in Tampa, Florida on this IE

   

 

day of October, 2019. i
a (py
en I g 9
: hf A L/
ai fy
_ ee DOG AMIEL a
ERS A. KOVACHEVICH
_—_ enior United States District Judge
C
Copies to: NN

All parties and counsel of record

Ww
